DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 09/11/2020 and 07/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Positioning Accuracy of a Pipeline Surveying System Based on MEMS IMU and Odometer: Case Study”; July 2019; provided by the Applicant; hereinafter “Chen”).
Regarding claim 1, Chen teaches an apparatus (Figure 1B) comprising:
 an elongated body (See annotated Figure 1B); 
a plurality of mechanical arms (See annotated Figure 1B) projecting radially about the elongated body (the plurality of mechanical arms project radially about the elongated body; See annotated Figure 1B), each mechanical arm (See annotated Figure 1B) having an adjustable angle bracket shape (the mechanical arm has a angle bracket shapes that is adjustable by using the spring; See annotated Figure 1B) and a hinge joint (See annotated Figure 1B) formed at a corner of the adjustable angle bracket shape (the hinge joint is formed at a corner of the angle bracket shape; See annotated Figure 1B); 
a plurality of odometers (wheel and respective transducer; Abstract; Page 104454, 2nd column) to measure a travel distance (Page 104454, 2nd column) of the elongated body (Page 104454, 2nd column), each odometer (wheel and respective transducer; Abstract; Page 104454, 2nd column) coupled to one of the mechanical arms (wheel and respective transducer; Abstract; Page 104454, 2nd column; Figure 1B demonstrate the wheel and the respective transducer use to measure the traveled distance) at the respective hinge joint (Figure 1B demonstrates the wheel and respective transducer placed at the respective hinge joint; Abstract; Page 104454, 2nd column) of the mechanical arm (See annotated Figure 1B); 
a first motion device (Page 104454, 2nd column) coupled to the elongated body (See annotated Figure 1B) to detect an azimuth (Page 104454, 2nd column; Page 104455, 1st column) of the elongated body (See annotated Figure 1B); and 
a second motion device (Page 104454, 2nd column) coupled to the elongated body (See annotated Figure 1B) to detect an inclination (Page 104454, 2nd column; Page 104455, 1st column) of the elongated body (See annotated Figure 1B).
 

    PNG
    media_image1.png
    861
    1171
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    380
    media_image2.png
    Greyscale



Regarding claim 7, Chen teaches wherein the first motion device (Page 104454, 2nd column) comprises a tri-axis accelerometer (Page 104454, 2nd column), and wherein the second motion device (Page 104454, 2nd column) comprises a tri-axis gyroscope (Page 104454, 2nd column).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang et al. (CN 105003790; hereinafter “Zhang”; English machine translation provided by the Examiner).
Regarding claim 2, Chen teaches wherein each mechanical arm (See annotated Figure 1B) comprises a first adjustable arm (See annotated Figure 1b; Page 104454, 2nd column) and a second adjustable arm (See annotated Figure 1b; Page 104454, 2nd column) arranged to form the adjustable angle bracket shape (Annotated Figure 1b demonstrates the first and second adjustable arms used to form the adjustable angle bracket shape).
Chen teaches the first and second adjustable arms but does not expressly teach the first arm being a linearly adjustable and the second arm being linearly adjustable.
However, Zhang teaches the first arm (See annotated Figure 2) being a linearly adjustable (the configuration of the first arm permits the arm to be adjustable in the linear direction through the use of the spring; See annotated Figure 2) and the second arm (See annotated Figure 2) being linearly adjustable (the configuration of the second arm permits the arm to be adjustable in the linear direction through the use of the spring; See annotated Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s first and second linearly adjustable arms implemented as Chen’s first and second arms since the linear adjustable arms would aid in dampening any unwanted vibration or force experienced by the elongated body when traveling through the pipe/pipeline/conduit, this would result in reducing faulty/unwanted output errors from the odometers, first motion sensor and second motion sensor; thus increasing the reliability and performance of the apparatus.


    PNG
    media_image3.png
    745
    1297
    media_image3.png
    Greyscale


Regarding claim 3, the combination of Chen and Zhang teaches wherein a first end (end of the first arm; Annotated Figure 1b: Chen) of the first linearly adjustable arm (first linear adjustable arm; annotated Figure 2: Zhang) and a first end (end of the second arm; annotated Figure 1B: Chen) of the second linearly adjustable arm (second linear adjustable arm; annotated Figure 2: Zhang) of each mechanical arm (See annotated Figure 1b: Chen) are coupled together by the respective hinge joint (annotated Figure 1B demonstrates an end of the first arm and an end of the second arm being coupled together at the respective hinge joint: Chen) of the mechanical arm (See annotated Figure 1b: Chen), and wherein a second end (second end of the first arm; Annotated Figure 1b: Chen) of the first linearly adjustable arm (first linear adjustable arm; annotated Figure 2: Zhang) and a second end (second end of the second arm; Annotated Figure 1b: Chen) of the second linearly adjustable arm (second linear adjustable arm; annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen) are pivotally coupled to the elongated body (the second end of the first arm and the second end of the second arm are pivotably coupled to the elongated body; Annotated Figure 1b: Chen) at spaced apart locations along the elongated body (the pivotable coupling of the first arm and the pivotably coupling of the second arm are spaced apart along the elongated body; See Figure 1b: Chen).

Regarding claim 4, the combination of Chen and Zhang teaches wherein the first linearly adjustable arm (Annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen) comprises a first rod slidably received within a first cylinder (Figure 2 demonstrates that the first linear adjustable arm has a first rod slidably received within a first cylinder: Zhang) and a first spring arranged to bias the first rod to an extended length out of the first cylinder (Figure 2 demonstrates a spring in the first linear adjustable arm that biases the first rod to extend length out of the first cylinder: Zhang), and wherein the second linearly adjustable arm (Annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen) comprises a second rod slidably received within a second cylinder (Figure 2 demonstrates that the second linearly adjustable arm has a second rod slidably received within a second cylinder: Zhang) and a second spring arranged to bias the second rod to an extended length out of the second cylinder (Figure 2 demonstrates a spring in the second linear adjustable arm that biases the second rod to extend length out of the second cylinder: Zhang).

Regarding claim 5, the combination of Chen and Zhang teaches a first coupling formed at an end of each first rod extended out of the respective first cylinder (the combination of Chen and Zhang will result in a first coupling formed at the end of each first rod extended out of the respective first cylinder: See annotated Figure 1b of Chen and annotated Figure 2 of Zhang) and a second coupling formed at an end of each second rod extended out of the respective second cylinder (the combination of Chen and Zhang will result in a second coupling formed at the end of each second rod extended out of the respective second cylinder: See annotated Figure 1b of Chen and annotated Figure 2 of Zhang), wherein the hinge joint (See annotated Figure 1b: Chen) of the respective mechanical arm (See annotated Figure 1b: Chen) is formed between the first coupling and the second coupling (Figure 1b demonstrates that the hinge joint is formed between the coupling of the first arm and the coupling of the second arm: Chen).

Regarding claim 6, the combination of Chen and Zhang teaches a pin supported by the first and second couplings (a pin is supported by the first coupling of the first arm and the second coupling of the second arm in order to support the wheel; See annotated Figure 1b: Chen) of the first and second linearly adjustable arms (Annotated Figure 1b: Chen and Annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen), wherein the odometer (wheel and respective transducer; Abstract; Page 104454, 2nd column: Chen) coupled to the mechanical arm (See annotated Figure 1b: Chen) is rotatably mounted on the pin (Figure 1b demonstrates the wheel is rotatably mounted on the pin of the respective mechanical arm: Chen).

Claims 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tezuka et al. (US 20030233894; hereinafter “Tezuka”).
Regarding claim 8, Chen teaches a signal processing circuit (Preprocess, Integration and distance synchronization portion; Figure 3) and in signal communication (Preprocess, Integration and distance synchronization portion is connected and thus in communication with the odometers and IMUs, i.e. first and second motion devices; See Figure 3 and Page 104454, 2nd column) with the odometers (Page 104454, 2nd column), the first motion device (Page 104454, 2nd column), and the second motion device (Page 104454, 2nd column).
Chen teaches the signal processing circuit and the elongated body but does not expressly teach the signal processing circuit disposed in the elongated body.
However, Tezuka teaches the signal processing circuit (19; [0062, 0071]; Figure 1) disposed in the elongated body (2; See Figure 1; [0062, 0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Tezuka’s teaching of having the signal processing unit disposed within Chen’s elongated body in order reduce the footprint of the apparatus, thus making the apparatus easier to handle and transport.

Regarding claim 9, Chen teaches a data storage circuit (Page 104454, 2nd column) disposed in the elongated body (Page 104454, 2nd column) and in communication with the signal processing circuit (the onboard data recording system is in communication with the Preprocess, Integration and distance synchronization portion in order to process and analyze the output data; Figure 3; Page 104454, 2nd column).

Regarding claim 10, Chen teaches a coupling attached to an end of the elongated body (the elongated body is connected to a rope; therefore, a coupling is provided at an end of the elongated body in order to connect to the rope; Page 104454, 2nd column).
Chen teaches the coupling of the elongated body but does not expressly the coupling for coupling the elongated body to a pig.
However, the coupling (21) for coupling ([0064]) the elongated body to a pig (coupling 12 is used to the elongated body 2 to the pig 1; See Figure 1; [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Tezuka’s pig coupled to Chen’s coupling in order displace the elongated body along the pipe/pipeline in a manner that reduces human prone errors, such as manually pulling the elongated body.  

Regarding claim 11, Chen teaches a system (Figures 1A-1B) comprising: an elongated body (See annotated Figure 1B); a plurality of mechanical arms (See annotated Figure 1B) projecting radially about the elongated body (the plurality of mechanical arms project radially about the elongated body; See annotated Figure 1B), each mechanical arm (See annotated Figure 1B) having an adjustable angle bracket shape (the mechanical arm has a angle bracket shapes that is adjustable by using the spring; See annotated Figure 1B) and a hinge joint (See annotated Figure 1B) formed at a corner of the adjustable angle bracket shape (the hinge joint is formed at a corner of the angle bracket shape; See annotated Figure 1B); a plurality of odometers (wheel and respective transducer; Abstract; Page 104454, 2nd column) to measure a travel distance (Page 104454, 2nd column) of the elongated body (Page 104454, 2nd column), each odometer (wheel and respective transducer; Abstract; Page 104454, 2nd column) coupled to one of the mechanical arms (wheel and respective transducer; Abstract; Page 104454, 2nd column; Figure 1B demonstrate the wheel and the respective transducer use to measure the traveled distance) at the respective hinge joint (Figure 1B demonstrates the wheel and respective transducer placed at the respective hinge joint; Abstract; Page 104454, 2nd column); a first motion device (Page 104454, 2nd column) coupled to the elongated body (See annotated Figure 1B) to detect an azimuth (Page 104454, 2nd column; Page 104455, 1st column) of the elongated body (See annotated Figure 1B); and 14PATENT APPLICATION Attorney Docket No. 18733-237001 (SA9237) a second motion device (Page 104454, 2nd column) coupled to the elongated body (See annotated Figure 1B) to detect an inclination (Page 104454, 2nd column; Page 104455, 1st column) of the elongated body (See annotated Figure 1B).
Chen teaches the elongated body but does not expressly teach a pig movable through a pipeline by a fluid pressure in the pipeline and the elongated body coupled to the pig by a flexible joint.
However, Tezuka teaches a pig (1; Figure 1) movable through a pipeline ([0031, 0058]) by a fluid pressure ([0031, 0058]) in the pipeline (See Figure 1; [0031, 0058]) and the elongated body (2; Figure 1) coupled to the pig (coupling 12 is used to the elongated body 2 to the pig 1; See Figure 1; [0064]) by a flexible joint (21; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Tezuka’s pig movable through a pipeline by a fluid pressure in the pipeline and coupled to Chen’s elongated body by a flexible joint in order displace the elongated body along the pipe/pipeline in a manner that reduces human prone errors, such as manually pulling the elongated body.  Additionally/alternatively, the displacement of Tezuka’s pig is an art-recognized equivalent for the purposes of moving the elongated body through the pipe/pipeline.

Regarding claim 12, the combination of Chen and Tezuka teaches wherein the pig (1; Figure1: Tezuka) is a utility pig (pig 1 is utilized to move along the pipe/pipeline; [0031, 0058]).

Regarding claim 18, Chen teaches a method (Page 104454, 2nd column – Page 104455, 1st column) comprising: an elongated body (See annotated Figure 1b) of a pipeline profiler (the apparatus of Figure 1b is a pipeline profiler; Abstract; Page 104454, 2nd column – Page 104455, 1st column); inserting the pipeline profiler into a pipeline (Page 104454, 2nd column – Page 104455, 1st column; Figure 2); engaging an inner wall of the pipeline (Page 104454, 2nd column) by a plurality of odometers (wheel and respective transducer; Abstract; Page 104454, 2nd column) coupled to the elongated body (wheel and respective transducer; Abstract; Page 104454, 2nd column; Figure 1B demonstrate the wheel and the respective transducer use to measure the traveled distance) by a plurality of mechanical arms (See annotated Figure 1B) projecting radially about the elongated body (the plurality of mechanical arms project radially about the elongated body; See annotated Figure 1B) and having adjustable angle bracket shapes (the mechanical arm has a angle bracket shapes that is adjustable by using the spring; See annotated Figure 1B); propelling the pipeline profiler along the pipeline (Page 104454, 2nd column – Page 104455, 1st column); during the propelling (Page 104454, 2nd column – Page 104455, 1st column), measuring a distance traveled by the pipeline profiler (See annotated Figure 1b) by the plurality of odometers (Page 104454, 2nd column); during the propelling (Page 104454, 2nd column – Page 104455, 1st column), detecting an acceleration of the pipeline profiler (Page 104454, 2nd column; Page 104455, 1st column) by a first motion device (Page 104454, 2nd column – Page 104455, 1st column) coupled to the elongated body (See annotated Figure 1b; Page 104454, 2nd column – Page 104455, 1st column); and during the propelling (Page 104454, 2nd column – Page 104455, 1st column), detecting an orientation (Page 104454, 2nd column; Page 104455, 1st column) of the pipeline profiler (See annotated Figure 1b; Page 104454, 2nd column) by a second motion device (Page 104454, 2nd column) coupled to the elongated body (See annotated Figure 1B; Page 104454, 2nd column).
Chen teaches the elongated gated body of the pipeline profiler inserted into the pipeline but does not expressly teach coupling a pig to an elongated body; inserting the pig and the pipeline profiler into a pipeline; propelling the pig and the profiler along the pipeline by a fluid pressure in the pipeline.
However, Tezuka teaches coupling (pig 1 is coupled to the elongated body 2 through the connection part 21; Figure 1) a pig (1; Figure 1) to an elongated body (2; Figure 1); inserting the pig (1) and the pipeline profiler (2; Figure 1) into a pipeline (Figure 1 demonstrates the pig 1 and the pipeline profiler 2 inserted in the pipeline; [0031, 0058]); propelling the pig (1) and the profiler (2) along the pipeline (See Figure 1) by a fluid pressure in the pipeline ([0031 and 0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Tezuka’s pig coupled to Chen’s elongated body of the pipeline profiler and its associated function in order displace the elongated body along the pipe/pipeline in a manner that reduces human prone errors, such as manually pulling the elongated body.  Additionally/alternatively, the displacement of Tezuka’s pig is an art-recognized equivalent for the purposes of moving the elongated body through the pipe/pipeline.

Regarding claim 19, Chen teaches determining a profile of the pipeline (Page 104455, 1st Column) from outputs of the odometers (Page 104454, 2nd Column – Page 104455, 1st Column), first motion device (Page 104454, 2nd Column – Page 104455, 1st Column), and second motion device (Page 104454, 2nd Column – Page 104455, 1st Column).

Regarding claim 20, the combination of Chen and Tezuka teaches scraping the inner wall of the pipeline by the pig during the propelling (During propelling, the sealing cups 3 of the pig 1 will contact the inside surface of the pipe; therefore, the pig 1 will scrap the inner wall of the pipeline when the pig 1 is propelled through the pipeline; [0031, 0058]).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Tezuka in further view of Zhang.
Regarding claim 13, Chen teaches wherein each mechanical arm (See annotated Figure 1B) comprises a first adjustable arm (See annotated Figure 1b; Page 104454, 2nd column) and a second adjustable arm (See annotated Figure 1b; Page 104454, 2nd column) arranged to form the adjustable angle bracket shape (Annotated Figure 1b demonstrates the first and second adjustable arms used to form the adjustable angle bracket shape).
The combination of Chen and Tezuka teaches the first and second adjustable arms but does not expressly teach the first arm being a linearly adjustable and the second arm being linearly adjustable.
However, Zhang teaches the first arm (See annotated Figure 2) being a linearly adjustable (the configuration of the first arm permits the arm to be adjustable in the linear direction through the use of the spring; See annotated Figure 2) and the second arm (See annotated Figure 2) being linearly adjustable (the configuration of the second arm permits the arm to be adjustable in the linear direction through the use of the spring; See annotated Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s first and second linearly adjustable arms implemented as Chen and Tezuka’s first and second arms since the linear adjustable arms would aid in dampening any unwanted vibration or force experienced by the elongated body when traveling through the pipe/pipeline/conduit, this would result in reducing faulty/unwanted output errors from the odometers, first motion sensor and second motion sensor; thus increasing the reliability and performance of the apparatus.

Regarding claim 14, the combination of Chen, Tezuka and Zhang teaches wherein a first end (end of the first arm; Annotated Figure 1b: Chen) of the first linearly adjustable arm (first linear adjustable arm; annotated Figure 2: Zhang) and a first end (end of the second arm; annotated Figure 1B: Chen) of the second linearly adjustable arm (second linear adjustable arm; annotated Figure 2: Zhang) of each mechanical arm (See annotated Figure 1b: Chen) are coupled together by the respective hinge joint (annotated Figure 1B demonstrates an end of the first arm and an end of the second arm being coupled together at the respective hinge joint: Chen) of the mechanical arm (See annotated Figure 1b: Chen), and wherein a second end (second end of the first arm; Annotated Figure 1b: Chen) of the first linearly adjustable arm (first linear adjustable arm; annotated Figure 2: Zhang) and a second end (second end of the second arm; Annotated Figure 1b: Chen) of the second linearly adjustable arm (second linear adjustable arm; annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen) are pivotally coupled to the elongated body (the second end of the first arm and the second end of the second arm are pivotably coupled to the elongated body; Annotated Figure 1b: Chen) at spaced apart locations along the elongated body (the pivotable coupling of the first arm and the pivotably coupling of the second arm are spaced apart along the elongated body; See Figure 1b: Chen).

Regarding claim 15, the combination of Chen, Tezuka and Zhang teaches wherein the first linearly adjustable arm (Annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen) comprises a first rod slidably received within a first cylinder (Figure 2 demonstrates that the first linear adjustable arm has a first rod slidably received within a first cylinder: Zhang) and a first spring arranged to bias the first rod to an extended length out of the first cylinder (Figure 2 demonstrates a spring in the first linear adjustable arm that biases the first rod to extend length out of the first cylinder: Zhang), and wherein the second linearly adjustable arm (Annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen) comprises a second rod slidably received within a second cylinder (Figure 2 demonstrates that the second linearly adjustable arm has a second rod slidably received within a second cylinder: Zhang) and a second spring arranged to bias the second rod to an extended length out of the second cylinder (Figure 2 demonstrates a spring in the second linear adjustable arm that biases the second rod to extend length out of the second cylinder: Zhang).

Regarding claim 16, the combination of Chen, Tezuka and Zhang teaches a first coupling formed at an end of each first rod extended out of the respective first cylinder (the combination of Chen and Zhang will result in a first coupling formed at the end of each first rod extended out of the respective first cylinder: See annotated Figure 1b of Chen and annotated Figure 2 of Zhang); wherein a second coupling formed at an end of each second rod extended out of the respective second cylinder (the combination of Chen and Zhang will result in a second coupling formed at the end of each second rod extended out of the respective second cylinder: See annotated Figure 1b of Chen and annotated Figure 2 of Zhang); wherein the hinge joint (See annotated Figure 1b: Chen) of the respective mechanical arm (See annotated Figure 1b: Chen) is formed between the respective first coupling and the respective second coupling (Figure 1b demonstrates that the hinge joint is formed between the coupling of the first arm and the coupling of the second arm: Chen).

Regarding claim 17, the combination of Chen, Tezuka and Zhang teaches a pin supported by the first and second couplings (a pin is supported by the first coupling of the first arm and the second coupling of the second arm in order to support the wheel; See annotated Figure 1b: Chen) of the first and second linearly adjustable arms (Annotated Figure 1b: Chen and Annotated Figure 2: Zhang) of each mechanical arm (Annotated Figure 1b: Chen), wherein each odometer (wheel and respective transducer; Abstract; Page 104454, 2nd column: Chen) coupled to one of the mechanical arms (See annotated Figure 1b: Chen) is rotatably mounted on the respective pin (Figure 1b demonstrates the wheel is rotatably mounted on the pin of the respective mechanical arm: Chen) of the mechanical arm (See annotated Figure 1b: Chen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2856